DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

March 24, 2017

FROM:

Timothy Hill
Center for Medicaid and CHIP Services

SUBJECT:

2017 Federal Poverty Level Standards

As required by Section 673(2) of the Omnibus Budget Reconciliation Act (OBRA) of 1981 (42
U.S.C. 9902(2)), the Department of Health and Human Services (HHS) updates the poverty
guidelines at least annually and by law these updates are applied to eligibility criteria for
programs such as Medicaid and the Children’s Health Insurance Program (CHIP). These annual
updates increase the Census Bureau’s current official poverty thresholds by the relevant
percentage change in the Consumer Price Index for All Urban Consumers (CPI–U).
The 2017 guidelines reflect the 1.3 percent price increase between calendar years 2015 and 2016.
After this inflation adjustment, the guidelines are rounded and adjusted to standardize the
differences between family and household sizes. For a family or household of 4 persons living
in one of the 48 contiguous states or the District of Columbia, the poverty guideline for 2017 is
$24,600. Separate poverty guideline figures are developed for Alaska and Hawaii, and different
guidelines may apply to the Territories. The guidelines can be found at
https://www.federalregister.gov/documents/2017/01/31/2017-02076/annual-update-of-the-hhspoverty-guidelines.
To determine eligibility for Medicaid, CHIP, and advance payments of the premium tax credit
(APTC) and cost-sharing reductions (CSR) for the purchase of health coverage through the
Marketplace, states and the federal government generally use a percentage multiple of the
guidelines (for example, 133 percent or 185 percent of the guidelines). The Federally-facilitated
Marketplace (FFM) began using the 2017 FPLs for Medicaid and CHIP eligibility on February
26, 2017. In accordance with section 36B of the Internal Revenue Code, eligibility for APTC
and CSR will continue to be determined using 2016 FPLs for all APTC and CSR for enrollment
that is effective in 2017.
Included with this informational bulletin is the 2017 Dual Eligible Standards chart that displays
the new standards for the Medicare Savings Program categories. These standards are also
available on Medicaid.gov at https://www.medicaid.gov/medicaid/eligibility/medicaidenrollees/index.html. The asset limits are not derived from the poverty levels but are instead
related to the Medicare Low-Income Subsidy asset limits. Please note that the income figures for
the Qualified Disabled Working Individual (QDWI) program identified in the chart incorporate
earned income disregards, in addition to the $20 general income disregard.

CMCS Informational Bulletin – Page 2

Please update your standards in accordance with this information. If you have any questions or
need additional information, please contact Stephanie Kaminsky, Director of the Division of
Eligibility and Enrollment, at 410-786-4653 or Stephanie.Kaminsky@cms.hhs.gov.

2017 Dual Eligible Standards
(Based on Percentage of Federal Poverty Level)

Qualified Medicare Beneficiary (QMB):
Monthly Income Limits: (100% FPL + $20)*
All States and DC (Except Alaska & Hawaii): $1,025 – Individual
Alaska:
$1,275 – Individual
Hawaii:
$1,175 – Individual

$1,374 – Couple
$1,711 – Couple
$1,576 – Couple

$7,390 – Individual

$11,090 – Couple

Asset Limits:

Specified Low-Income Medicare Beneficiary (SLMB):
Monthly Income Limits: (120% FPL + $20)*
All States and DC (Except Alaska & Hawaii): $1,226 – Individual
Alaska:
$1,526 – Individual
Hawaii:
$1,406 – Individual

$1,644 – Couple
$2,049 – Couple
$1,887 – Couple

$7,390 – Individual

$11,090 – Couple

All States and DC (Except Alaska & Hawaii): $1,377 – Individual
Alaska:
$1,715 – Individual
Hawaii
$1,580 – Individual

$1,847 – Couple
$2,303 – Couple
$2,121 – Couple

$7,390 – Individual

$11,090 – Couple

Asset Limits:

Qualifying Individual (QI):
Monthly Income Limits: (135% FPL + $20)*

Asset Limits:

Qualified Disabled Working Individual (QDWI):
Monthly Income Limits: (200% FPL + $20)*
(Figures include additional earned income disregards)
All States and DC (Except Alaska & Hawaii): $4,105 – Individual
Alaska:
$5,105 – Individual
Hawaii:
$4,705 – Individual

$5,499 – Couple
$6,849 – Couple
$6,309 – Couple

$4,000 – Individual

$6,000 – Couple

Asset Limits:

*$20 = Amount of the Monthly SSI Income Disregard

